Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 1 of 32

EXHIBIT “1”
 

 

a

LADAH LAW
-~F IR M——

 

Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 2 of 32

oO S& SN BHO TO

10
11
12

~ 13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

q

 

Electronically Issued
2/9/2021 11:32 AM

SUMM

RAMZY P. LADAH
Nevada Bar No. 11405
JOSEPH C. CHU
Nevada Bar No. 11082
LADAH LAW FIRM
517 S. Third Street

Las Vegas, NV 89101
litigation@ladahlaw.com
T: 702.252.0055

F: 702.248.0055

Attorneys for Plaintiff
DISTRICT COURT
CLARK COUNTY, NEVADA
DAMON DUPREE MILLER, 94. 7
CASE NO, A-21-829127-C
Plaintiff,
DEPT. NO.

VS.
a

y 4

99 CENTS ONLY STORES, LLC? DOE SUMMONS-CIVIL
EMPLOYEES I through XXX, inclusive; and

DOE MAINTENANCE/CUSTODIAL

COMPANIES I through XXX, inclusive,

Defendants.

 

 

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST
YOU WITHOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS.
READ THE INFORMATION BELOW.
TO DEFENDANT:

99 CENTS ONLY STORES, LLC

A civil Complaint has been filed by the Plaintiff against you for the relief set forth in the
Complaint.

l. If you intend to defend this lawsuit, within 30 days after this Summons is served
on you, exclusive of the day of service, you must do the following:

(a) File with the Clerk of this Court, a formal written response to the Complaint in

accordance with the rules of the Court. A $30.00 filing fee is required.

200280

 

Case Number: A-21-829127-C

 

 

 
 

LADAH LAW
-FIRM

 

“il

Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 3 of 32

eo coe SN ND wM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

(b) Serve a copy of your response upon the attorney whose name and address is
shown below.

2. Unless you respond, your default will be entered upon application of the Plaintiff
and failure to so respond will result in a judgment of default against you for the relief demanded
in the Complaint, which could result in the taking of money or property or other relief requested
in the Complaint.

3. If you intend to seek the advice of an attorney in this matter, you should do so
promptly so that your response may be filed on time.

4. The State of Nevada, its political subdivisions, agencies, officers, ‘employees,
board members, commission members and legislators each have 45 days after service of this

Summons within which to file an Answer or other responsive pleading to the Complaint. vo

 

CLERK OF THE COURT
Oy Paw _ 2/9/2021
Deputy Clerk Date

Respectfully submitted by:

Demond Palmer

LADAH LAW FIRM
/s/ Ramzy Ladah, Esq.

 

RAMZY PAUL LADAH, ESQ.
Nevada Bar No. 11405

5178S. Third Street

Las Vegas, NV 89101

Attornevs for Plaintiff

 
 

LAW
M

 

i ee

Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 4 of 32

ow 6 a A NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Electronically Filed
2/9/2021 14:32 AM
Steven D. Grierson

CLERK OF THE “
COMP iio h.

RAMZY P. LADAH
Nevada Bar No. 11405
JOSEPH C, CHU

Nevada Bar No. 11082 > A94- -
Peet A CASE NO: A-21-829127-C
517 S. Third Street Department 21

Las Vegas, NV 89101
litigation@ladahlaw.com
T: 702.252.0055

F: 702.248.0055
Attorneys for Plaintiff

DISTRICT COURT
CLARK COUNTY, NEVADA

DAMON DUPREE MILLER,

CASE NO.
Plaintiff,
DEPT. NO.
VS.

99 CENTS ONLY STORES, LLC; DOE COMPLAINT
EMPLOYEES I through XXX, inclusive; and
DOE MAINTENANCE/CUSTODIAL
COMPANIES I through XXX, inclusive,

Defendants.

 

 

 

 

Plaintiff, DAMON DUPREE MILLER (‘Plaintiff’), by and through his undersigned
counsel of record, for his claims of relief against the above-named Defendants, and each of them,
alleges and complains on information and belief as follows:

JURISDICTION

11. At all times relevant hereto, Plaintiff was and still is a resident of the County of
Clark, State of Nevada.

12. At all times relevant hereto, Defendant 99 CENTS ONLY STORES, LLC (“99
Cents Only”) was and is a foreign limited-liability company, doing business in the County of
Clark, State of Nevada. ~

13. At all times relevant hereto, Defendants designated as DOE EMPLOYEES 1
through XXX and ROE MAINTENANCE/CUSTODIAL COMPANIES I through XXX, in their

true capacities, whether individual, corporate, associate or otherwise of the Defendants named

200280

Case Number: A-21-829127-C

\

 
LADAH LAW
F IR M——

 

as

Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 5 of 32

> wo hw

eo 2 SNH DH wT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

herein, are unknown to Plaintiff who, therefore, sues said Defendants by fictitious names.
Plaintiff is informed, believes and thereon alleges that each of the Defendants designated as a
DOE EMPLOYEES I through XXX and ROE MAINTENANCE/CUSTODIAL COMPANIES I
through XXX were employed by and/or provided services for 99 Cents Only Store #117, and
thus are responsible in some manner for the events and happenings referred to herein, and caused
damages proximately to Plaintiff as herein alleged. If necessary, Plaintiff will seek leave of
Court to amend this Complaint to insert the true names and capacities of DOE EMPLOYEES |
through XXX and ROE MAINTENANCE/CUSTODIAL COMPANIES I through XXX when
this information has been ascertained, so as to join all properly-named Defendants in this action:

14. Defendants 99 Cents Only, DOE EMPLOYEES I through XXX and ‘ROE
MAINTENANCE/CUSTODIAL COMPANIES I through XXX shall hereinafter be collectively
referred to as “Defendants”.

GENERAL ALLEGATIONS

15. Plaintiff repeats and realleges each and every fact and allegation contained in this
Complaint and incorporates the same herein by reference.

16. At all times relevant hereto, particularly on or about May 6, 2020, Defendants,
and each of them, owned, managed, operated, controlled and/or in some other manner were in
charge of 99 Cents Only Store #117, located at 1435 W. Craig Road, Suite 3, in North Las
Vegas, Nevada (the “subject premises”).

17. Atall times relevant hereto, Defendants were the agents, servants, and employees
of each and every other Defendant referenced herein, and were acting within the course and
scope of said employment and agency at the time of the subject incident.

18. At all times relevant hereto, Defendants were the owners, operators, managers,
inspectors, supervisors and controllers of the subject premises, and of the common areas of the
subject premises.

19. At all times relevant hereto, Plaintiff was an invitee and guest of Defendants and

was legally upon the subject premises.

 
LADAH LAW
FIR M——

 

an

Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 6 of 32

eo eo NHN Dn mn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

10. At all times relevant hereto, particularly on or about May 6, 2020, Plaintiff, who
was a business invitee at the subject premises, was walking upon the public walkways of the
subject premises when he unknowingly came upon a foreign liquid substance on the premises’
floor, causing him to slip and fall to the ground and sustain serious bodily injuries.

11, Plaintiff's injuries are a direct and proximate result of Defendants’ negligent
actions and/or omissions, including Defendants’ negligent maintenance, inspection and/or repair
of the subject premises.

12. The foreign liquid substance on the floor of the subject premises, upon which
Plaintiff slipped and fell, constituted a dangerous and/or hazardous condition.

13. Atall times relevant hereto, Defendants and their employee(s) failed'to erect the
proper warming signs to indicate the presence of a dangerous and/or hazardous condition of the
floor of the subject premises.

14. The dangerous and/or hazardous eonditicn upon which Plaintiff slipped and fell
was a danger or hazard that Defendants knew about, or reasonably should have known about
based on, inter alia, the nature and characteristics of the liquid substance, the location of the
liquid substance, and the amount of time the liquid substance had been present on the subject
premises’ floor.

FIRST CAUSE OF ACTION
(Negligence)

15. Plaintiff repeats and realleges each and every fact and allegation contained in this
Complaint and incorporates the same herein by reference.

16. At all times relevant hereto, Defendants, and each of them, were in control of the
subject premises and had a duty to properly and safely maintain and inspect the subject premises
to ensure the care, safety and protection of persons present on the subject premises, including
Plaintiff.

17. At all times relevant hereto, Defendants, and each of them, negligently and

recklessly maintained and inspected the subject premises by failing to adequately inspect,

/

 
 

LAW
M

 

ag | APA

Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 7 of 32

eo 2 SN HD ™M

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

maintain, and keep clear the public walkways of the subject premises, presenting a danger to
unsuspecting patrons, including Plaintiff.

18. At all times relevant hereto, Defendants, and each of them, and/or their agents,
employees and servants had notice, actual or constructive, of the dangerous | or hazardous
condition on the subject premises’ floor, and therefore had knowledge of, or reasonably should
have had knowledge of, the existence of the dangerous or hazardous condition and Defendants
failed to remedy said condition or otherwise take action to make it safe or to notify patrons of the
presence of the same.

19. At all times relevant hereto, Defendants, and each of them, and/or their agents,
employees and servants, breached the duty of care owed to Plaintiff by negligently maintaining
and/or inspecting the subject premises and further, by failing to warn Plaintiff of the presence of
the dangerous and hazardous foreign substance on the walkway of the subject premises.

20. As a result of Defendants’ aforesaid negligent actions and/or failures to’ act,
Plaintiff was injured in his health, strength and activity, sustaining shock and injury to his body
and person, all of which have caused, and will continue to cause, Plaintiff to suffer physical and
mental pain and suffering.

21. As a result of Defendants’ aforesaid negligent actions and/or failures to act,
Plaintiff has incurred expenses for medical care and treatment, expenses incidental thereto, all to
Plaintiff's damage, the present amount of which is unknown but is currently in excess of
$15,000.00. Such expenses and losses will continue to mount in the future, all to Plaintiff's
damage in a presently unascertainable amount. In this regard, Plaintiff will pray for leave of
Court to insert all said damages herein when the same have been fully ascertained.

22. As aresult of Defendants’ aforesaid negligent actions and/or failures to act, it has
been necessary for Plaintiff to retain legal counsel to prosecute this action, and Plaintiff is

therefore entitled to recover reasonable attorneys’ fees and costs.

 
 

LADAH LAW
FIRM

 

es

Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 8 of 32

a GD WN

So 6 SS HN NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

SECOND CAUSE OF ACTION
(Negligent Hiring, Training, Supervision and Policies/Procedures)

23. Plaintiff repeats and realleges each and every fact and allegation contained in this
Complaint and incorporates the same herein by reference.

24. Defendants, and each of them, acted negligently in failing to do, inter alia, the

following:
1. Establish and implement property policies and procedures for maintenance,
repair, inspection and/or upkeep of the subject premises;
il, Establish and implement property policies and procedures for warning patrons of
dangerous and/or potentially dangerous or hazardous conditions;
ill. Properly, responsibly and prudently hire capable employees;
iv. ~ Properly, responsibly and prudently investigate employees before the time of hire;
v. Properly, responsibly and prudently supervise, manage and/or oversee employees
after the time of hire;
Vi. Properly, responsibly and prudently train employees and/or instruct them as to
their necessary duties;
Vil. Properly, responsibly and prudently delegate maintenance and/or inspection
responsibilities to DOE Employees and ROE Maintenance/Custodial Entities; and
vill, Properly, responsibly and prudently set up and enforce mechanisms to ensure all
areas of the subject premises are kept in reasonably safe condition.
25. As a result of Defendants’ aforesaid negligent actions and/or failures to act,

Plaintiff was injured in his health, strength and activity, sustaining shock and injury to his body
and person, all of which have caused, and will continue to cause, Plaintiff physical and mental
pain and suffering.

26. As a result of Defendants’ aforesaid negligent actions and/or failures to act,
Plaintiff has incurred expenses for medical care and treatment, expenses incidental thereto, all to
Plaintiff's damage, the present amount of which is unknown but is currently in excess of

$15,000.00. Such expenses and losses will continue to mount in the future, all to Plaintiffs

 
LADAH LAW
-F 1 R M——

 

an

Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 9 of 32

—

eo 28 ATH A we >» WD N

non NY N NY NY BY NY NK NO FF FF FSF FSF Fe FOO See et lt
ao nN ABA un S&F Wwe NY FF CO UO PB HA Dn ao F&F Be NY -— &

 

 

damage in a presently unascertainable amount. In this regard, Plaintiff will pray for leave of
Court to insert all said damages herein when the same have been fully ascertained.

27. As aresult of Defendants’ aforesaid negligent actions and/or failures to act, it has
been necessary for Plaintiff to retain legal counsel to prosecute this action, and Plaintiff is
therefore entitled to recover reasonable attorneys’ fees and costs.

WHEREFORE, Plaintiff prays for judgment against the above-named Defendants, and

each of them, as follows:

1. For general damages and loss in an amount in excess of $15,000.00;

2. For special damages in an amount to be determined at the time of trial;

3. For judgment interest, reasonable attorneys’ fees, and incurred costs; and
4. For such other and further relief as the Court may deem just and proper.

DATED this 9th day of February, 2021.
LADAH LAW FIRM
/s/ Ramzy Ladah, Esq.

 

RAMZY P. LADAH
Nevada Bar No. 11405
JOSEPH C. CHU
Nevada Bar No. 11082
517 S. Third Street
Las Vegas, NV 89101
Attorneys for Plaintiff

 
=
so
a
N
cS
a &
Bs
nen
Gow ..
7 OO
a
ee
A =
“- 2
sa S
a
=a x &
ze §
aa
=
S26
Sa.
= os

BRANDON | SMERBER
LAW FIRM

Case

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

4

 

2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 10 of 32

Electronically Filed
2/12/2021 4:23 PM
Steven D. Grierson

ANS CLERK OF THE oH
LEW BRANDON, JR., ESQ. '

Nevada Bar No.: 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231
BRANDON | SMERBER LAW FIRM
139 East Warm Springs

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile
Lbrandon@bsnv.law
a.guzik@bsnv.law

h.gonzalez@bsnv.law
Attorneys for Defendant,

99 CENTS ONLY STORES LLC
DISTRICT COURT
CLARK COUNTY, NEVADA
DAMON DUPREE MILLER,
Plaintiff, CASE NO.: A-21-829127-C
DEPT. NO.: 21

Vv.

99 CENTS ONLY STORES, LLC; DOE
EMPLOYEES J through XXX, inclusive; and
DOE MAINTENANCE/CUSTODIAL
COMPANIES I through XXX, inclusive,

Defendants.

 

DEFENDANT, 99 CENTS ONLY STORES LLC’S
ANSWER TO PLAINTIFF’S COMPLAINT

COMES NOW, Defendant, 99 CENTS ONLY STORES LLC., by and through its
attorneys, LEW BRANDON, JR., ESQ., ANDREW GUZIK, ESQ., and HOMERO GONZALEZ,
ESQ., of BRANDON | SMERBER LAW FIRM, and hereby answers Plaintiff's Complaint on file

herein as follows:

Page | of 6
Case Number: A-21-829127-C

 

 
139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.880.0007 | F. 702.380.2964

LAW FIRM

Case ?

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Dp

 

 

:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 11 of 32

11. Answering Paragraphs 11, 13 and 14 of Plaintiff's Complaint on file herein,
Defendant is without sufficient knowledge or information to form a belief as to the truth or falsity
of the said allegations and therefore denies same.

12. Answering Paragraph 12 of Plaintiffs Complaint on file herein, Defendant
admits the allegations contained therein.

GENERAL ALLEGATIONS

13. Answering Paragraph 15 of Plaintiff's Complaint on file herein, Defendant
repeats and realleges each and every allegation contained in Paragraphs | through 14 as though
fully set forth herein.

14. Answering Paragraphs 16, 17, 18, 19, 10 (sic), 12 (sic), 13 (sic) and 14 (sic) of
Plaintiff's Complaint on file herein, Defendant is without sufficient knowledge or information to
form a belief as to the truth or falsity of the said allegations and therefore denies same.

15, Answering Paragraph 11 (sic) of Plaintiff's Complaint on file herein, Defendant
denies each and every allegation contained therein.

FIRST CAUSE OF ACTION
(Negligence)

16. Answering Paragraph 15 of Plaintiffs Complaint on file herein, Defendant
repeats and realleges each and every allegation contained in Paragraphs | through 14 as though
fully set forth herein.

17. Answering Paragraphs 16 and 18 of Plaintiff's Complaint on file herein,
Defendant is without sufficient knowledge or information to form a belief as to the truth or falsity
of the said allegations and therefore denies same.

18. Answering Paragraphs 17, 20, 21 and 22 of Plaintiff's Complaint on file herein,

Defendant denies each and every allegation contained therein. Answering Paragraph 19 off

Page 2 of 6

 
189 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.880.0007 | F. 702.380.2964

LAW FIRM

Case

10

11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

ny

4

 

}:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 12 of 32

Plaintiffs Complaint on file herein, “At all times relevant hereto, Defendants, and each of them,
and/or their agents, employees and servants, breached the duty of care owed to Plaintiff by
negligently maintaining and/or inspecting the subject premises and further”, Defendant denies
each and every allegation contained therein. As to “by failing to warn Plaintiff of the presence of
the dangerous and hazardous foreign substance on the walkway of the subject premises”,
Defendant is without sufficient knowledge or information to form a belief as to the truth or falsity
of the said allegations and therefore denies same.

SECOND CAUSE OF ACTION
(Negligent Hiring, Training, Supervision and Policies/Procedures)

18. Answering Paragraph 23 of Plaintiff's Complaint on file herein, Defendant
repeats and realleges each and every allegation contained in Paragraphs | through 22 as though
fully set forth herein.

19. Answering Paragraphs 24 (subsections i, ii, iii, iv, v, vi, vii, viii), 25, 26 and 27
of Plaintiff's Complaint on file herein, Defendant denies each and every allegation contained
therein.

AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE

Plaintiff's Complaint fails to state a claim against Defendant upon which relief can be

granted.
SECOND AFFIRMATIVE DEFENSE

Defendant alleges that at the time and place alleged in Plaintiff's Complaint, Plaintiff did
not exercise ordinary care, caution or prudence for the protection of herself and any damages
complained of by the Plaintiff in his Complaint, were directly or proximately caused or

contributed to by the fault, failure to act, carelessness and negligence of Plaintiff.

Page 3 of 6

 

 
T. 702.380.0007 | F. 702.380.2964

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER
LAW FIRM

Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 13 of 32

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

THIRD AFFIRMATIVE DEFENSE
Defendant alleges that the Plaintiff assumed whatever risk or hazard existed at the time of
this incident, if any there were, and was therefore responsible for the alleged damage suffered and
further that the Plaintiff was guilty of negligence of her own acts which caused or contributed to
by the fault, failure to act, carelessness or negligence of Plaintiff.
FOURTH AFFIRMATIVE DEFENSE
All the risks and dangers involved in the factual situation described in Plaintiff's
Complaint, if any there were, were open, obvious and known to the Plaintiff and by reason thereof,
Plaintiff assumed the risks and dangers inherent thereto.
FIFTH AFFIRMATIVE DEFENSE
Defendant alleges that the negligence of the Plaintiff exceeded that of the Defendant, and
that the Plaintiff is thereby barred from recovery.
SIXTH AFFIRMATIVE DEFENSE
Pursuant to NRCP 11, as amended: All possible affirmative defenses may not have been
alleged herein insofar as sufficient facts were not available after reasonable inquiry upon the filing
of Defendant’s Answer, and therefore, Defendant reserves the right to amend this Answer to
allege additional affirmative defenses if subsequent investigation warrants.
SEVENTH AFFIRMATIVE DEFENSE
The damages sustained by Plaintiff, if any, were caused by the acts of third persons who
were not agents, servants or employees of this answering Defendant and who were not acting on
behalf of this answering Defendant in any manner or form and as such, this Defendant is not liable

in any matter to the Plaintiff.

Hf

Page 4 of 6

 
T. 702.380.0007 | F. 702.380.2964

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER
LAW FIRM

Case 9:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 14 of 32

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

EIGHTH AFFIRMATIVE DEFENSE
Defendant at all times relevant to the allegations contained in Plaintiff's Complaint, acted
with due care and circumspection in the performance of any and all duties imposed on it.
NINTH AFFIRMATIVE DEFENSE
That it has been necessary of the Defendant to employ the services of an attorney to defend
the action and a reasonable sum should be allowed Defendant for attorney’s fees, together with
costs of suit incurred herein.
TENTH AFFIRMATIVE DEFENSE
Plaintiff has failed to mitigate his alleged damages, and, to the extent of such failure to
mitigate any damages awarded to Plaintiff, should be reduced accordingly.
ELEVENTH AFFIRMATIVE DEFENSE
Plaintiff's claims are barred by applicable statutes of limitations.
TWELFTH AFFIRMATIVE DEFENSE
Defendant objects as to authentication, foundation and genuineness of all of Plaintiff's
medical providers and documents listed or presented by Plaintiff.
WHEREFORE, Defendant, 99 CENTS ONLY STORES LLC., prays as follows:
1. That Plaintiff take nothing by way of his Complaint on file herein;
2. For reasonable attorney’s fees and costs of suit incurred herein; and
Hl
HII
Mf
Hl

Mf

Page 5 of 6

 
T. 702.380.0007 | F. 702.380.2964

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER
LAW FIRM

Case

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 15 of 32

3. For such other and further relief as the Court may deem just and proper in the premises.
DATED this 12" day of February, 2021.
BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr., Esq.
LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 E. Warm Springs Road

Las Vegas, Nevada 89119
(702) 384-8424

(702) 384-6568 - facsimile
Attorneys for Defendant,

99 CENTS ONLY STORES LLC

CERTIFICATE OF SERVICE
Pursuant to NRCP 5(b), I hereby certify that on February 12, 2021, I served the foregoing
DEFENDANT, 99 CENTS ONLY STORES, LLC’S ANSWER TO PLAINTIFF’S
COMPLAINT through the Court’s ECF electronic filing system, upon the following:

RAMZY P. LADAH, ESQ.
Nevada Bar No. 11405
JOSEPH C. CHU, ESQ.
Nevada Bar No. 11082
LADAH LAW FIRM
5178S. Third Street

Las Vegas, Nevada 89101
(702) 252-0055

(702) 248-0055 / Facsimile
litigation@ladahlaw.com
Attorneys for Plaintiff,
DAMON DUPREE MILLER

/s/ Bonita Alexander
An Employee of BRANDON | SMERBER LAW FIRM

Page 6 of 6

 
T. 702.380.0007 | F. 702.380.2964

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER
LAW FIRM

Case 2

10
il
12
13

14

16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 16 of 32

Electronically Filed
2/12/2021 4:26 PM
Steven D. Grierson

IAFD CLERK OF THE Oe
LEW BRANDON, JR., ESQ. '

Nevada Bar No.: 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231
BRANDON | SMERBER LAW FIRM
139 East Warm Springs

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile

lL brandon@bsnv.law

a.guzik@bsnv.law

h.gonzalez@bsnv.law
Attorneys for Defendant,

99 CENTS ONLY STORES LLC
DISTRICT COURT
CLARK COUNTY, NEVADA
DAMON DUPREE MILLER,
Plaintiff, CASE NO.: A-21-829127-C
DEPT. NO.: 21
v.

99 CENTS ONLY STORES, LLC; DOE
EMPLOYEES I through XXX, inclusive; and
DOE MAINTENANCE/CUSTODIAL
COMPANIES I through XXX, inclusive,

 

Defendants.

INITIAL APPEARANCE FEE DISCLOSURE
(NRS CHAPTER 19)

Pursuant to NRS Chapter 19, as amended by Senate Bill 106, filing fees are submitted
for parties appearing in the above-entitled action as indicated below:

Defendant 99 CENTS ONLY STORES, LLC..............ccececeee eee e eens $223.00
Mf

Hf

Page 1 of 2
Case Number: A-21-829127-C

 
=
%S
a
N
cS
a &
om A
aA ass
nx Ss
Oa.
40 *
=
am
Sop
= <§s
wm OO
a2¢
“oN
wm
a 4
6 Se
_=— —_ =

BRANDON | SMERBER
LAW FIRM

ny

Case 4

10
11
12

13

15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 17 of 32

TOTAL REMITTED. ..... 0... ccc ccc eee eee eee enneeenssene $223.00
DATED this 12" day of February, 2021.
BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr., Esq.

LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 East Warm Springs Road
Las Vegas, Nevada 89119
Attorneys for Defendant,

99 CENTS ONLY STORES, LLC

CERTIFICATE OF SERVICE
Pursuant to Nev. R. Civ. P. 5(b), I certify that on February 12, 2021, I served a true and
correct copy of the foregoing INITIAL APPEARANCE FEE DISCLOSURE (NRS
CHAPTER 19) through the Court’s ECF electronic filing system, upon the following:

RAMZY P. LADAH, ESQ.
Nevada Bar No. 11405
JOSEPH C. CHU, ESQ.
Nevada Bar No. 11082
LADAH LAW FIRM

517 S. Third Street

Las Vegas, Nevada 89101
(702) 252-0055

(702) 248-0055 / Facsimile
litigation@ladahlaw.com
Attorneys for Plaintiff,
DAMON DUPREE MILLER

/s/ Bonita Alexander
An Employee of BRANDON | SMERBER LAW FIRM

Page 2 of 2

 
139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.880.0007 | F. 702.380.2964

LAW FIRM

Case

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

na
”

2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 18 of 32

Electronically Filed
2/12/2021 4:27 PM
Steven D. Grierson

DMIT CLERK OF THE oy)
LEW BRANDON, JR., ESQ. :

Nevada Bar No.: 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231
BRANDON | SMERBER LAW FIRM
139 East Warm Springs

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile
l.brandon(@bsny.law
a.guzik@bsnv.law

h.gonzalez@bsnv.law
Attorneys for Defendant,

99 CENTS ONLY STORES LLC

 

DISTRICT COURT
CLARK COUNTY, NEVADA

DAMON DUPREE MILLER,

Plaintiff, CASE NO.: A-21-829127-C
DEPT. NO.: 21
Vv.

99 CENTS ONLY STORES, LLC; DOE
EMPLOYEES I through XXX, inclusive; and
DOE MAINTENANCE/CUSTODIAL
COMPANIES I through XXX, inclusive,

 

Defendants.

 

 

 

DEMAND FOR JURY TRIAL
COMES NOW, Defendant 99 CENTS ONLY STORES, LLC, by and through its
attorneys of record, LEW BRANDON, JR., ESQ., ANDREW GUZIK, ESQ., and HOMERO
GONZALEZ, ESQ., of the BRANDON | SMERBER LAW FIRM, and hereby demands a Jury
H/
M1

Hf

Page | of 2
Case Number: A-21-829127-C

 
139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.380.0007 | F. 702.380.2964

LAW FIRM

Case

10

11

13
14
15

16

18
19
20
21
22
23
24
25
26
27

28

a

 

{21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 19 of 32

Trial in the above-entitled action.
DATED this 12" day of February, 2021.
BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr., Esq.
LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 East Warm Springs Road
Las Vegas, Nevada 89119
Attorneys for Defendant,

99 CENTS ONLY STORES LLC

CERTIFICATE OF SERVICE
Pursuant to Nev. R. Civ. P. 5(b), I certify that on February 12, 2021, I served a true and
correct copy of the foregoing DEMAND FOR JURY TRIAL through the Court’s ECF electronic
filing system, upon the following:

RAMZY P. LADAH, ESQ.
Nevada Bar No. 11405
JOSEPH C. CHU, ESQ.
Nevada Bar No. 11082
LADAH LAW FIRM

517 S. Third Street

Las Vegas, Nevada 89101
(702) 252-0055

(702) 248-0055 / Facsimile
litigation@ladahlaw.com
Attorneys for Plaintiff,
DAMON DUPREE MILLER

/s/ Bonita Alexander
An Employee of BRANDON | SMERBER LAW FIRM

Page 2 of 2

 

 
139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.380.0007 | F. 702.380.2964

LAW FIRM

Case 2

10
11
12

13

15
16
17
18
19
20
21
22
23
24
25
26
27

28

:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 20 of 32

Electronically Filed
2/12/2021 4:29 PM
Steven D. Grierson

CSRE CLERK OF THE we D
LEW BRANDON, JR., ESQ. é

Nevada Bar No.: 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231
BRANDON | SMERBER LAW FIRM
139 East Warm Springs

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile

lL. brandon@bsnv.law
a.guzik@bsnv.law

h.gonzalez@bsnv.law
Attorneys for Defendant,

99 CENTS ONLY STORES LLC

 

DISTRICT COURT
CLARK COUNTY, NEVADA

DAMON DUPREE MILLER,

Plaintiff, CASE NO.: A-21-829127-C
DEPT. NO.: 21
Vv.

99 CENTS ONLY STORES, LLC; DOE
EMPLOYEES I through XXX, inclusive; and
DOE MAINTENANCE/CUSTODIAL
COMPANIES I through XXX, inclusive,

 

Defendants.

 

 

 

CONSENT TO SERVICE BY ELECTRONIC MEANS
THROUGH E-FILING PROGRAM

The undersigned parties hereby consent to service of documents by electronic means
through the Court’s E-filing program on behalf of the following parties: 99 CENTS ONLY
STORES, LLC.

Documents served by electronic means must be transmitted to the following persons at

the e-mail addresses listed: |.brandon@bsnv.law; a.guzik(@bsnv.law: and h.gonzalez(@bsnv.law.

Page | of 3
Case Number: A-21-829127-C

 
T. 702.380.0007 | F. 702.380.2964

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER
LAW FIRM

Case 2

10
11
12
13

14

20
21
22
23
24
25
26
27

28

 

 

:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 21 of 32

It is my understanding that the attachments may be transmitted to the program in any

format and will be converted to a PDF file before service is effected.

The undersigned also acknowledges that this Consent does not require service by

electronic means unless the serving party elects to do so.

//

Hl

I

//

Ml

Mf

Mf

Mf

Hl

///

Mf

DATED this 12" day of February, 2021.

BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr., Esq.

LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 East Warm Springs Road
Las Vegas, Nevada 89119
Attorneys for Defendant,

99 CENTS ONLY STORES, LLC

Page 2 of 3

 
 

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.380.0007 | F. 702.380.2964

LAW FIRM

Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 22 of 32
1 CERTIFICATE OF SERVICE
2 Pursuant to Nev. R. Civ. P. 5(b), I certify that on February 12, 2021, I served a true and
3
correct copy of the foregoing CONSENT TO SERVICE BY ELECTRONIC MEANS

4
; THROUGH E-FILING PROGRAM through the Court’s ECF electronic filing system, upon
6 the following:
7 RAMZY P. LADAH, ESQ.

Nevada Bar No. 11405
8 JOSEPH C. CHU, ESQ.
9 Nevada Bar No. 11082

LADAH LAW FIRM
10 517 S. Third Street

Las Vegas, Nevada 89101
ul (702) 252-0055

(702) 248-0055 / Facsimile
12 tyr gs

litigation@ladahlaw.com
13 Attorneys for Plaintiff,

DAMON DUPREE MILLER
14

/s/ Bonita Alexander
7 An Employee of BRANDON | SMERBER LAW FIRM
16
17
18
19
20
21
22
23
24
25
26
27
28
Page 3 of 3

 

 

 

 
T. 702.380.0007 | F. 702.380.2964

139 EF. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER
LAW FIRM

Case J

10

11

13
14
15
16

17

19
20
21
22
23
24
25
26
27

28

21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 23 of 32

Electronically Filed
2/12/2021 4:30 PM
Steven D. Grierson

DSST CLERK OF THE Oe
LEW BRANDON, JR., ESQ. ‘

Nevada Bar No.: 5880

ANDREW GUZIK, ESQ.

Nevada Bar No. 12758

HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

BRANDON | SMERBER LAW FIRM
139 East Warm Springs

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile

lL brandon@bsnv.law
a.guzik@bsnv.law
h.gonzalez@bsnv.law

Attorneys for Defendant,
99 CENTS ONLY STORES LLC
DISTRICT COURT
CLARK COUNTY, NEVADA

DAMON DUPREE MILLER,

Plaintiff, CASE NO.: A-21-829127-C
DEPT. NO.: 21
V.

99 CENTS ONLY STORES, LLC; DOE
EMPLOYEES I through XXX, inclusive; and
DOE MAINTENANCE/CUSTODIAL
COMPANIES I through XXX, inclusive,

Defendants.

 

 

 

 

DISCLOSURE STATEMENT PURSUANT TO NRCP 7.1
The undersigned counsel of record for Defendant, 99 CENTS ONLY STORES, LLC,
hereby certifies that to their knowledge, Defendant, 99 CENTS ONLY STORES, LLC, is a
limited liability company with no publicly held company owning ten percent (10%) or more of

99 CENTS ONLY STORES, LLC.

Page | of 2
Case Number: A-21-829127-C

 
T. 702.380.0007 | F. 702.380.2964

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

LAW FIRM

BRANDON | SMERBER

Case 2

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 24 of 32

There are no other known interested parties other than those identified.
DATED this 12" day of February, 2021.

BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr. Esq.
LEW BRANDON, JR., ESQ.

Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 E. Warm Springs Road

Las Vegas, Nevada 89119
Attorneys for Defendant,

99 CENTS ONLY STORES, LLC.

CERTIFICATE OF SERVICE
I hereby certify that on February 12, 2021, 1 served a copy of the foregoing
DISCLOSURE STATEMENT PURSUANT TO NRCP 7.1 through the Court’s ECF
electronic filing system, upon the following:

RAMZY P. LADAH, ESQ.
Nevada Bar No. 11405
JOSEPH C. CHU, ESQ.
Nevada Bar No. 11082
LADAH LAW FIRM

517 S. Third Street

Las Vegas, Nevada 89101
(702) 252-0055

(702) 248-0055 / Facsimile
litigation@ladahlaw.com
Attorneys for Plaintiff,
DAMON DUPREE MILLER

/s/ Bonita Alexander
An Employee of Brandon | Smerber Law Firm

Page 2 of 2

 
T. 702.380.0007 | F. 709.880.9964

139 Ee. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

LAW FIRM

BRANDON | SMERBER

Case 2

10
11
12
13
14
15

16

18
19
20
21
22
23
24
25
26
27

28

 

:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 25 of 32

Electronically Filed
2/12/2021 4:32 PM
Steven D. Grierson

REOQT CLERK OF THE 8)
LEW BRANDON, JR., ESQ. :

Nevada Bar No.: 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231
BRANDON | SMERBER LAW FIRM
139 East Warm Springs

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile

|. brandon@bsnv.law
a.guzik@bsnv.law

h.gonzalez@bsnv.law
Attorneys for Defendant,

99 CENTS ONLY STORES LLC

DISTRICT COURT
CLARK COUNTY, NEVADA

DAMON DUPREE MILLER,

Plaintiff, CASE NO.: A-21-829127-C
DEPT. NO.: 21
Vv.

99 CENTS ONLY STORES, LLC; DOE
EMPLOYEES I through XXX, inclusive; and
DOE MAINTENANCE/CUSTODIAL
COMPANIES I through XXX, inclusive,

 

Defendants.

 

NRCP 16.1(a)(1)(C) REQUEST FOR COMPUTATION OF DAMAGES AND
DISCLOSURE OF SUPPORTING DOCUMENTS AND NRCP 16.1(a)(1)(A)(iii)
REQUEST FOR MEDICAL PROVIDER IDENTITY

Pursuant to NRCP 16.1(a)(1)(C), Defendant 99 CENTS ONLY STORES, LLC, hereby
requests that Plaintiff, DAMON DUPREE MILLER, provide within thirty (30) days of this

Request, computation of any and all categories of damages claimed by Plaintiff, including making

available for inspection and copying as under Rule 34, the documents or other evidentiary matter

Page | of 2

 

 

Case Number: A-21-829127-C
139 IE. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.380.0007 | F. 702.380.2964

LAW FIRM

Case 2;

10

1]

13
14
i)
16
17

18

20
21
22
23
24
25
26
27

28

 

 

21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 26 of 32

not privileged or protected from disclosure on which such computation is based, including
materials bearing on the nature and extent of injuries suffered.
DATED this 12" day of February, 2021.
BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr., Esq.

LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 East Warm Springs Road
Las Vegas, Nevada 89119
Attorneys for Defendant,

99 CENTS ONLY STORES, LLC

CERTIFICATE OF SERVICE
Pursuant to Nev. R. Civ. P. 5(b), I certify that on February 12, 2021, I served a true and
correct copy of the foregoing NRCP 16.1(a)(1)(C) REQUEST FOR COMPUTATION OF
DAMAGES AND DISCLOSURE OF SUPPORTING DOCUMENTS AND NRCP
16.1(a)(1)(A)(iii) REQUEST FOR MEDICAL PROVIDER IDENTITY through the Court’s
ECF electronic filing system, upon the following:

RAMZY P. LADAH, ESQ.

Nevada Bar No. 11405

JOSEPH C. CHU, ESQ.

Nevada Bar No. 11082

LADAH LAW FIRM

5178S. Third Street

Las Vegas, Nevada 89101

(702) 252-0055

(702) 248-0055 / Facsimile

litigation@ladahlaw.com

Attorneys for Plaintiff,

DAMON DUPREE MILLER
/s/ Bonita Alexander
An Employee of BRANDON | SMERBER LAW FIRM

Page 2 of 2

 
Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 27 of 32

Electronically Filed
2/16/2021 6:29 AM

AFFIDAVIT OF SERVICE Steven D. Grierson

 

 

 

 

cl
Case: Court: County: Job:
A-21-829127-C EIGHTH JUDICIAL DISTRICT COURT CLARK COUNTY, NV 9 a
Plaintiff / Petitioner: Defendant / Respondent:
Damon Dupree Miller 99 Cents Only Store, LLC; DOE EMPLOYEES | through XXX, inclusive;
and DOE MAINTENANCE/CUSTODIAL COMPANIES | through XXX,
inclusive
Received by: For:
Serve Vegas LLC Ladah Law

 

 

To be served upon:
99 Cents Only Store, LLC

 

 

 

|, Richard Reese , being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/Address: DANIELLE NAKI, Corporate: 701 S Carson St #200, Carson City, NV 89701
Manner of Service: Registered Agent, Feb 10, 2021, 2:15 pm PST
Documents: Complaint, Summons

Additional Comments:

1) Successful Attempt: Feb 10, 2021, 2:15 pm PST at Corporate: 701 S Carson St #200, Carson City, NV 89701 received by DANIELLE NAKI .
Age: 34; Ethnicity: Caucasian; Gender: Female; Weight: 180; Height: 5'6"; Hair: Brown; Eyes: Brown;

Pursuant to NRS 14,020 Documents were served by leaving a true copy, with the person stated above, who is a person of suitable age and
discretion at the most recent address of the registered agent shown on the information filed with the Secretary of State,

| declare under penalty of perjury that the foregoing is true and correct.

Gd Gd 02/10/2021

Richard Reese Date
PILB#1505

 

Serve Vegas LLC

9811 W. Charleston Blvd 2-732
Las Vegas, NV 89117
775-720-2620

Case Number: A-21-829127-C
LADAH LAW
F I R M————

 

‘irl

Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 28 of 32

SN Dn on eR &} WM

GO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Electronically Filed
2/23/2021 4:03 PM
Steven D. Grierson

CLERK OF THE Ee,
ABREA inn

RAMZY P. LADAH
Nevada Bar No. 11405
JOSEPH C. CHU
Nevada Bar No. 11082
LADAH LAW FIRM
517 S. Third Street
Las Vegas, NV 89101
litigation@ladahlaw.com
T: 702.252.0055

F: 702.248.0055
Attorneys for Plaintiff

DISTRICT COURT
CLARK COUNTY, NEVADA

DAMON DUPREE MILLER,
CASE NO. A-21-829127-C
Plaintiff,
DEPT. NO. XXI
VS.

99 CENTS ONLY STORES, LLC; DOE PLAINTIFF’S REQUEST FOR
EMPLOYEES I through XXX, inclusive; and | EXEMPTION FROM ARBITRATION
DOE MAINTENANCE/CUSTODIAL
COMPANIES I through XXX, inclusive,

Defendants.

 

 

 

 

COMES NOW, Plaintiff, DAMON DUPREE MILLER, by and through his attorney of
record, JOSEPH C. CHU, ESQ., of the LADAH LAW FIRM, and hereby requests that the above-
entitled matter be exempted from arbitration pursuant to Nevada Arbitration Rules 3 and 5, as this case
involves an amount in issue in excess of $50,000, exclusive of interest and costs.

A summary of the facts which support Plaintiff's Request for Exemption are as follows:

On or about May 6, 2020, Plaintiff, who was a business invitee at the subject premises,
was walking upon the public walkways of the subject premises when he unknowingly came upon
a foreign liquid substance on the premises’ floor, causing him to slip and fall to the ground and
sustain serious bodily injuries.

Plaintiff sustained injuries as a result of Defendant’s actions and the aforesaid incident.

200280

 
 

[A | Laban Law

Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 29 of 32

eo fF SAN DBD mH BS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

The Plaintiff initially sought treatment at Fine Chiropractic Center and with his primary care
provider, Forte Family Practice. Plaintiff's counsel does not yet had those records.

He was however, referred for X-rays, which were taken on May 19, 2020 at Simon Med and
MRI’s of the lumbar spine, sacrum and left knee performed on June 17, 2020 at Las Vegas
Radiology at the referral of Dr. Kathleen Smith.

The Plaintiff presented to Dr. John Dimuro of DiMuro Professional Services on July 16,
2020. He informed Dr. DiMuro that after the slip and fall of May 6, 2020, he sought chiropractic
treatment but today wanted to discuss pain management. After examination and review of the
imaging, Dr. DiMuro recommended an orthopedic surgeon evaluation for the left knee, and an
epidural steroid injection in the lumbar spine for his disc displacement and radicular pain. A
prescription for oxycodone was issued.

He returned to Dr. Dimuro on July 22, 2020 and informed that he had an orthopedic consult
scheduled for July 29. He requested a refill of his oxycodone

The Plaintiff consulted with PA-C Leticha Leos on July 29, 2020 day regarding his lumbar
pain with radiating pain going down his lower left leg. Chiropractic treatment had not been helpful.
In office x-rays were taken of the sacrum and lumbar spine. Recommendations were made that the
Plaintiff continue the present chiropractic and medication regimen.

He subsequently presented to Dr. Timothy Trainor at Advanced Orthopedics & Sports
Medicine after his consultation to address his complaints of left knee pain. Dr. Trainor reviewed the
knee x-rays and MRI and noted a complex tear of posterior horn medial meniscus, among other
issues. Treatment options were discussed, including physical therapy, bracing, cortisone injection
Visco supplement injection, PRP injection and surgical intervention of a knee arthroscopy versus
knee replacement. The Plaintiff elected to proceed with a cortisone injection, followed by
arthroscopy.

At his August 5, 2020 visit with Dr. Dimuro, he informed him that he was going to schedule
Knee surgery and that he had discussed spine surgery with the orthopedic as well. His prescription

was refilled.

 
 

LADAH LAW
FIRM

 

a

Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 30 of 32

Co F&F NBD Rt eh DD BD

DN ND Oe
ao ND A FF BY NY &§ SG Oo BH WI KR HM BR BD Re Se SS

 

 

The Plaintiff received medication refills from Dr. Dimuro on September 2, 2020, September
28, 2020.

The left knee arthroscopy was performed at Durango Surgery Center on September 3, 2020.

On October 2, 2020, Dr. DiMuro performed transforaminal epidural steroid injections
bilaterally at L4-L5 and L5-S1.

He returned for a follow up visit on October 28, 2020 and stated that although the injection
had helped significantly, the pain had slowly started to return in both his back and his left knee. He
was attending physical therapy. His prescription was refilled.

The Plaintiff next returned on November 18, 2020 and stated that spinal surgery had been
recommended. His prescription was refilled.

The Plaintiff returned to Advanced Orthopedics & Sports Medicine on January 25, 2021
where he was examined by PA-C Adam Range. His complaints were of continued left knee pain. A
steroid injection was suggested and subsequently administered.

On January 27, 2021, he again returned to Dr. DiMuro and reported that he was still
attending physical therapy. The Plaintiff further reported that he had seen the orthopedic doctor on
January 25. His main complaint was of low back pain, radiating down his legs with numbness in
his toe. He requested a medication refill and stated that he should be undergoing lumbar surgery in
the near future.

The following is a list of Plaintiffs post-injury medical specials incurred to date of which

Plaintiff's counsel is aware:

Forte Family Practice TBD
Cameron Medical Center TBD

Fine Chriopractic Center TBD
Advanced Orthopedics & Sports Medicine TBD
Sports Plus Physical Therapy TBD

Las Vegas Radiology $4,950.00
DiMuro Pain Management $14,860.00
Durango Outpatient Surgery Center $25,368.00
Red Rock Anesthesia Company $4,500.00
Simon Med Imaging $535.50
Las Vegas Pharmacy $4,052.33
Total Past Medical Specials $54,265.83+

 
LADAH LAW
FIR M——

 

en

Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 31 of 32

= &S NWN

Co Oo ~ HR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Plaintiffs general damages are in an amount well in excess of $50,000 and will be
determined at trial.

As is evidenced by the serious injuries diagnosed by Plaintiff's healthcare providers,
together with the significant past and anticipated future medical expenses incurred by Plaintiff, this
case clearly has a probable jury award value well in excess of $50,000. Accordingly, and pursuant
to NAR 3, this matter is appropriately exempted from the Court Annexed Arbitration Program.
Further, this request for exemption is timely filed pursuant to the requirements set forth in NAR 5.

Based upon the foregoing, Plaintiff's undersigned counsel certifies pursuant to NRCP Rule
11, this case to be within the exemption marked above, and is aware of the sanctions which may be
imposed against any attorney or party who without good cause or justification attempts to remove a
case from the Arbitration Program.

DATED this 23" day of February, 2021.
LADAH LAW FIRM
/s/ Joseph C. Chu, Esq.

 

RAMZY P. LADAH
Nevada Bar No. 11405
JOSEPH C. CHU
Nevada Bar No. 11082
517 S. Third Street
Las Vegas, NV 89101
Attorneys for Plaintiff

 
LADAH LAW
FIR M—W—_

 

en

Case 2:21-cv-00316-JCM-VCF Document 1-1 Filed 02/24/21 Page 32 of 32

So 6S SF BD an fF HD NLU

»y NY NY NH NH NY NO NY DORR mm et
Co stT BAO wT ehOUwDDlUmNlUMmrMeSetlCCOUlUCOClUDODOCUGANS CN DOD ONlS Cl D

 

 

CERTIFICATE OF SERVICE
Pursuant to NRCP 5(b), on this 23" day of February, 2021, a true and complete copy of
PLAINTIFF’S REQUEST FOR EXEMPTION FROM ARBITRATION was served on the
following interested parties by the action(s) indicated below:

Lew Brandon, Jr, Esq.
Andrew Guzik, Esq.
Homero Gonzalez, Esq.
BRANDON SMERBER LAW FIRM
139 East Warm Springs
Las Vegas, Nevada 89119
Attorney for Defendant

Method of Service

Electronic Service: I caused said document to be delivered by electronic means upon all eligible
electronic recipients via the United States District Court CM/ECF system or Clark County
District Court E-Filing system (wiznet)

/s/ Mary Ann Payne
An employee of Ladah Law Firm

 
